Dear Mayor McCune:
You have asked this office to advice whether an elected town councilman may serve as a volunteer town police officer.
The statute which is pertinent to your opinion request is R.S.42:63(D), a provision of the Dual Officeholding and Dual Employment Law, and in pertinent part provides:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . . (Emphasis added).
The prohibition of R.S. 42:63(D) makes it impermissible for a town councilman as a local elected official to concurrently hold any employment with the police department. However, a councilman could not be considered "employed" for purposes of R.S. 42:63(D) because of his service as a volunteer policeman. See R.S.42:62(3).1 For this reason, a councilman may serve as a volunteer town police officer.
Should you have other questions or concerns, please contact this office.
Very truly yours,
   CHARLES C. FOTI, JR. ATTORNEY GENERAL
   By: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.